EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 12 January 2022, a proposed amendment in condition for allowance was discussed with Scott Blackman Applicants’ representative, in a telephone interview. Authorization for this examiner’s amendment was given in a telephone interview with Mr. Blackman on 13 January 2022.

The application has been amended as follows: 
        Claims 1 and 21 have been amended, as listed below.
        Note:  For those claims that are neither amended nor canceled as indicated in this Examiner’s Amendment, see the amendment filed by Applicants on 17 November 2021.

1.	(Currently Amended)  after “mental diseases” please add “in which central oxytocin is considered to be involved”
21. 	(Currently Amended) in line 2, please replace the comma after “symptoms” with a period and delete everything else after that. 






DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 1-9 and 11-15 have been amended.  Claim(s) 1-9 and 11-21 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 17 November 2021, with respect to the rejections of claims 1-9 and 11-15 under 35 U.S.C. § 102(a)(1) as being anticipated by Tanaka, has been fully considered and is persuasive. Claim 1 has been amended to recite “treating or improving one or more of the following diseases and symptoms in a human subject in need thereof” and “wherein the composition is administered at a dose that includes about 0.007 g to 0.5 g D-allulose per 1 kg body weight of the subject”. As argued by Applicant, Tanaka actually disclose administering 0.04 g or 0.056 g, D-alluose per dose. Formulated as per 1 kg body weight, the dose of Tanaka is substantially lower than the claimed amount.
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 17 November 2021, with respect to the rejections of claims 1-9 and 11-15 under 35 U.S.C. § 103 as being unpatentable over Von Maltzahn et al. in view of Matsuo et al., has been fully considered and is persuasive. Claim 1 has been amended to recite “treating or improving one or more of the following diseases and symptoms in a human subject in need thereof” and “wherein the composition is administered at a dose that includes about 0.007 g to 0.5 g D-allulose per 1 kg body weight 
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Conclusion
Accordingly, the Examiner' s amendment is sufficient to place the application in condition for allowance. Claims 1-9 and 11-21 (renumbered 1-20) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623